                Case 19-13300                            Doc 134                  Filed 03/06/20 Entered 03/06/20 11:51:17                                                         Desc Main
                                                                                  Document      Page 1 of 13
 Fill in this information to identify the case:

 Debtor name            Somerville Brewing Company

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)               19-13300
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,630,296.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,630,296.79


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,357,437.57


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           176,690.86

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,499,027.03


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,033,155.46




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 19-13300                   Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                  Desc Main
                                                                     Document      Page 2 of 13
 Fill in this information to identify the case:

 Debtor name         Somerville Brewing Company

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)          19-13300
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $6,690.86          $6,690.86
           Department of Unemployment                                Check all that apply.
           Assistance                                                 Contingent
           Charles F. Hurley Building                                 Unliquidated
           19 Staniford Street                                        Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Unemployment Contributions
           Last 4 digits of account number 1368                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $170,000.00           $170,000.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                    Contingent
           Bankruptcy Unit                                            Unliquidated
           P.O. Box 9564                                              Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Meals Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26291                                  Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 3 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,534.02
          35 Medford Owner, LLC                                               Contingent
          53 Maple Avenue                                                     Unliquidated
          Morristown, NJ 07960                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,617.00
          A.I.M. Mutual Insurance Companies                                   Contingent
          54 Third Avenue                                                     Unliquidated
          P.O. Box 4070                                                       Disputed
          Burlington, MA 01803
                                                                             Basis for the claim:    Workers Compensation Insurance
          Date(s) debt was incurred 11/14/2019
          Last 4 digits of account number 018A                               Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,296.00
          Adam Dash and Associates                                            Contingent
          48 Grove Street, Ste. 304                                           Unliquidated
          Somerville, MA 02144                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Amy Chan                                                            Contingent
          8 Boundary Terrace, Lwr North Apt #1                                Unliquidated
          Devonshire, FL02             Bermuda                                Disputed
          Date(s) debt was incurred 1/17/2017
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,000.00
          Art in Etch                                                         Contingent
          48 Dunstable Road                                                   Unliquidated
          Westford, MA 01886                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Bill Bailey                                                         Contingent
          30 North Shore Road                                                 Unliquidated
          Smiths, FL03      Bermuda                                           Disputed
          Date(s) debt was
          incurred 5/26/2015        and 10/20/2016                           Basis for the claim:    Loans
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $958.42
          Boston Gourmet Chefs, Inc.                                          Contingent
          P.O. Box 883                                                        Unliquidated
          Framingham, MA 01701                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 4 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,072.00
          Brookline Ice Company, Inc.                                         Contingent
          225 Southampton Street                                              Unliquidated
          Boston, MA 02118                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $295.00
          Callahan AC and Heating Services                                    Contingent
          91 Belmont Street                                                   Unliquidated
          North Andover, MA 01845                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,528.45
          City of Somerville
          Office of Strategic Planning                                        Contingent
           and Community Development                                          Unliquidated
          93 Highland Avenue                                                  Disputed
          Somerville, MA 02143
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 7/30/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Devin McNeil                                                        Contingent
          48 Dunstable Road                                                   Unliquidated
          Westford, MA 01886                                                  Disputed
          Date(s) debt was incurred      3/4/2015                            Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,610.04
          DWS Printing                                                        Contingent
          89 N. Industry Court                                                Unliquidated
          Deer Park, NY 11729                                                 Disputed
          Date(s) debt was incurred      2/24/2019                           Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,273.00
          Edelstein and Company                                               Contingent
          160 Federal Street, 9th Floor                                       Unliquidated
          Boston, MA 02110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $421,500.00
          Eric and Gwen Haller
          Overlook                                                            Contingent
          8 Skyline Road                                                      Unliquidated
          Smiths FL Bermuda                                                   Disputed
          Date(s) debt was incurred      10/10/2018, 5/26/2015,
                                                                             Basis for the claim:    Loans
          1/4/2016, 10/20/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 5 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,312.93
          Eversource                                                          Contingent
          P.O. Box 56007                                                      Unliquidated
          Boston, MA 02205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,342.43
          Falvey Linen Supply                                                 Contingent
          23 Walpole Park S. Dr., Unit 6                                      Unliquidated
          Walpole, MA 02081                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,956.63
          Gennari Aronson, LLP                                                Contingent
          250 First Avenue, Suite 200                                         Unliquidated
          Needham Heights, MA 02494                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,210.93
          Horace-Ward, LLC                                                    Contingent
          15 Ward Street                                                      Unliquidated
          Somerville, MA 02143                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $507.50
          Iggy's                                                              Contingent
          130 Fawcett Street                                                  Unliquidated
          Cambridge, MA 02138                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,500.00
          James Clark                                                         Contingent
          c/o JLS Mailing Services                                            Unliquidated
          672 Crescent Street                                                 Disputed
          Brockton, MA 02302
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 9/22/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          James S. Altschuler                                                 Contingent
          Mona K. Altschuler                                                  Unliquidated
          27 Hathaway Road                                                    Disputed
          Lexington, MA 02420
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred      2/27/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 6 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Jill McGaffigan                                                     Contingent
          36 Glen Road                                                        Unliquidated
          Winchester, MA 01890                                                Disputed
          Date(s) debt was incurred 11/17/2015
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Karl Dias                                                           Contingent
          94 Wason Street                                                     Unliquidated
          Medford, MA 02155                                                   Disputed
          Date(s) debt was incurred      2/27/2015                           Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $200,000.00
          Kathleen A. Kennedy 2000 Trust                                      Contingent
          c/o Marty Whalen and Kathleen Kennedy                               Unliquidated
          472 East County Road 1000 North                                     Disputed
          La Porte, IN 46350
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 3/1/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,551.82
          Katsiroubas Bros.                                                   Contingent
          P.O. Box 220                                                        Unliquidated
          Readville, MA 02137                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,208.00
          Langer and McLaughlin, LLP                                          Contingent
          535 Boylston Street, 3rd Floor                                      Unliquidated
          Boston, MA 02116                                                    Disputed
          Date(s) debt was incurred 10/3/2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Laurence J. Slotnick                                                Contingent
          94 Grafton Street                                                   Unliquidated
          Arlington, MA 02474                                                 Disputed
          Date(s) debt was incurred      2/27/2015                           Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,450.00
          Lifting Mind Inc.                                                   Contingent
          36 Glen Road                                                        Unliquidated
          Winchester, MA 01890                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 7 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,953.00
          Linda Leiter                                                        Contingent
          33 Churchill Avenue                                                 Unliquidated
          Arlington, MA 02476                                                 Disputed
          Date(s) debt was incurred      6/30/2015                           Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,000.00
          Lisa LeBlanc                                                        Contingent
          9 Loquat Lane                                                       Unliquidated
          Smiths, FL08                Bermuda                                 Disputed
          Date(s) debt was incurred     1/11/2016, 12/5/2016                 Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,341.00
          McDermott, Quilty and Miller LLP                                    Contingent
          28 State Street, Ste. 802                                           Unliquidated
          Boston, MA 02109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Melissa Morton                                                      Contingent
          140 Broadway                                                        Unliquidated
          New York, NY 10005                                                  Disputed
          Date(s) debt was incurred      10/20/2016                          Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Michael Fox                                                         Contingent
          Point Shares Cottage                                                Unliquidated
          4 Point Shares Road                                                 Disputed
          Pembroke HM05 Bermuda
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 10/20/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,367.00
          Michael McNeil                                                      Contingent
          Mary Jo McNeil                                                      Unliquidated
          48 Dunstable Road                                                   Disputed
          Westford, MA 01886
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred      6/30/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Michael Warren Benson                                               Contingent
          Burnbridge                                                          Unliquidated
          11 Gibbs Hill Road                                                  Disputed
          Southampton, SN02            Bermuda
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 10/20/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 8 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,568.84
          National Grid                                                       Contingent
          Attn: Bankruptcy Department                                         Unliquidated
          300 Erie Boulevard West                                             Disputed
          Syracuse, NY 13202
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $105.00
          Northeast Cutlery                                                   Contingent
          244 Ash Street                                                      Unliquidated
          Reading, MA 01867                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $785.50
          NuCo2                                                               Contingent
          P.O. Box 9011                                                       Unliquidated
          Stuart, FL 34995                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,140.00
          Pauline Betty                                                       Contingent
          39 Taylor Drive, Unit 3010                                          Unliquidated
          Reading, MA 01867                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,377.81
          Paypal Working Capital                                              Contingent
          Attn: Executive Escalation                                          Unliquidated
          P.O. BOx 5018                                                       Disputed
          Lutherville Timonium, MD 21094
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/7/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,664.99
          Performance Food Service                                            Contingent
          P.O. Box 3024                                                       Unliquidated
          Springfield, MA 01104                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Peter Schmidt                                                       Contingent
          Hollie Schmidt                                                      Unliquidated
          2 Ewell Avenue                                                      Disputed
          Lexington, MA 02421
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred      1/30/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 9 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Richard Foster                                                      Contingent
          Lelani Foster                                                       Unliquidated
          29 Hathaway Road                                                    Disputed
          Lexington, MA 02420
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred      2/27/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,857.00
          Rick McNeil                                                         Contingent
          Carol McNeil                                                        Unliquidated
          48 Dunstable Road                                                   Disputed
          Westford, MA 01886
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred      6/30/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,588.28
          River Drive                                                         Contingent
          600 Narragansett Tri                                                Unliquidated
          Buxton, ME 04093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,500.00
          Russel O'Brian                                                      Contingent
          c/o JLS Mailing Services                                            Unliquidated
          672 Crescent Street                                                 Disputed
          Brockton, MA 02302
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred 9/22/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $232.29
          Save That Stuff, Inc.                                               Contingent
          200 Terminal Street                                                 Unliquidated
          Charlestown, MA 02129                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Scott Mullen                                                        Contingent
          68 Henderson Street                                                 Unliquidated
          Arlington, MA 02474                                                 Disputed
          Date(s) debt was incurred      2/27/2015                           Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $60.00
          Spinning Wheels Express                                             Contingent
          c/o Adcco, Inc.                                                     Unliquidated
          152 Lynnway, Ste. 2-D                                               Disputed
          Lynn, MA 01902
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                      Desc Main
                                                                     Document      Page 10 of 13
 Debtor       Somerville Brewing Company                                                              Case number (if known)            19-13300
              Name

 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $73,614.00
           Street Retail, Inc.                                                Contingent
           Lockbox #9320                                                      Unliquidated
           P.O. Box 8500                                                      Disputed
           Philadelphia, PA 19178
                                                                             Basis for the claim:    Rent - Assembly Square
           Date(s) debt was incurred 7/1/2019
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $20,000.00
           The Marguerite H. McNeil                                           Contingent
            Irrevocable Trust                                                 Unliquidated
           48 Dunstable Road                                                  Disputed
           Westford, MA 01886
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred 10/11/2017
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $23,665.20
           The O'Keefe Group, Inc.                                            Contingent
           17 Bank Street                                                     Unliquidated
           P.O. Box 1240                                                      Disputed
           Attleboro, MA 02703
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $23,611.08
           Tonneson and Company                                               Contingent
           401 Edgewater Place, Suite 300                                     Unliquidated
           Wakefield, MA 01880                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,115.00
           U-Haul Moving and Storage                                          Contingent
           600 Mystic Valley Parkway                                          Unliquidated
           Somerville, MA 02144                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,756.87
           United Service Company                                             Contingent
           422A Boston Street                                                 Unliquidated
           Topsfield, MA 01983                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           William Tauro                                                      Contingent
           Marisa L. Tauro
           60 Ferncroft Road
                                                                              Unliquidated
           Tewksbury, MA 01876                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17                                  Desc Main
                                                                     Document      Page 11 of 13
 Debtor       Somerville Brewing Company                                                          Case number (if known)           19-13300
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                 related creditor (if any) listed?                account number, if
                                                                                                                                                  any
 4.1       Mark Lindner
           P.O. Box 327                                                                          Line      3.12
           Randolph, MA 02368
                                                                                                       Not listed. Explain

 4.2       National Grid
           P.O. Box 11735                                                                        Line      3.36
           Newark, NJ 07101
                                                                                                       Not listed. Explain

 4.3       Street Retail, Inc.
           c/o Anthony M. Moccia                                                                 Line      3.50
           Two International Place, 16th Floor
           Boston, MA 02110                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                    176,690.86
 5b. Total claims from Part 2                                                                        5b.    +     $                  1,499,027.03
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    1,675,717.89




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-13300                    Doc 134               Filed 03/06/20 Entered 03/06/20 11:51:17              Desc Main
                                                                     Document      Page 12 of 13




                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
 In re      Somerville Brewing Company                                                                       Case No.   19-13300
                                                                                    Debtor(s)                Chapter    11




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


I, the President and Treasuer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       March 6, 2020                                               /s/ Jeffrey Leiter
                                                                         Jeffrey Leiter/President and Treasuer
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    Case 19-13300   Doc 134 Filed 03/06/20 Entered 03/06/20 11:51:17   Desc Main
                          AMENDED
                            DocumentCREDITORS
                                          Page 13MATRIX
                                                 of 13


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       35 Medford Owner, LLC
                       53 Maple Avenue
                       Morristown, NJ 07960

                       A.I.M. Mutual Insurance Companies
                       54 Third Avenue
                       P.O. Box 4070
                       Burlington, MA 01803

                       Adam Dash and Associates
                       48 Grove Street, Ste. 304
                       Somerville, MA 02144

                       NuCo2
                       P.O. Box 9011
                       Stuart, FL 34995

                       U-Haul Moving and Storage
                       600 Mystic Valley Parkway
                       Somerville, MA 02144
